      Case 1:20-cv-01405-PAE-KHP Document 64 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IVAN ARCOS,
on behalf of himself,
FLSA Collective Plaintiffs and the Class,

                   Plaintiff,                                     Case No.: 1:20-cv-01405


                                                                  RULE 68 JUDGMENT
                   v.

52 W 33 ASSOCIATES LLC,
      d/b/a PETIT POULET,
HERALD HOTEL ASSOCIATES, L.P.,
      d/b/a RADISSON MARTINIQUE BROADWAY
KELLARI PAREA, LLC,
      d/b/a THE KELLARI HOSPITALITY GROUP
STAVROS AKTIPIS, and
HAROLD THURMAN,

              Defendants.



       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants 52

W 33 ASSOCIATES LLC d/b/a PETIT POULET and HAROLD THURMAN (collectively,

“Defendants”), having offered to allow Plaintiff IVAN ARCOS (“Plaintiff”) to take a judgment

against them, in accordance with the terms and conditions of Defendants’ Rule 68 Offer of

Judgment dated March 3, 2021 and filed as Exhibit “A” to Docket No. 62;


       WHEREAS, on March 3, 2021, Plaintiff’s attorneys having confirmed Plaintiff’s

acceptance of Defendants’ Offer of Judgment (Docket No. 62);

       It is ORDERED AND ADJUDGED, that judgment is entered in favor of Plaintiff in the

amount of Forty-Five Thousand Dollars Zero Cents ($45,000.00), in accordance with the terms
       Case 1:20-cv-01405-PAE-KHP Document 64 Filed 03/08/21 Page 2 of 2




and conditions of Defendants’ Rule 68 Offer dated March 3, 2021 and filed as Exhibit A to Docket

No. 62, and the clerk is directed to close the case.


Dated: New York, New York
        March 8, 2021    , 2021
                                                  
                                               _____________________________
                                               Hon. Paul A. Engelmayer, U.S.D.J.
